     Case 2:21-cv-00067-Z Document 95 Filed 08/13/21            Page 1 of 1 PageID 2952



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

THE STATE OF TEXAS,                             §
THE STATE OF MISSOURI,                          §
                                                §
        Plaintiffs,                             §
                                                §
v.                                              §          2:21-CV-067-Z
                                                §
JOSEPH R. BIDEN, JR. et al.,                    §
                                                §
        Defendants.                             §

                                           JUDGMENT

        On an equal date herewith, the Court entered findings of facts and conclusions of law in

accordance with Fed. R. Civ. P. 52. The Court found Plaintiffs’ APA and statutory claims

meritorious while declining to rule on Plaintiffs’ other claims. Accordingly, the Court VACATED

and REMANDED the June 1 Memorandum and entered a PERMANENT INJUNCTION

against Defendants.

        Judgment is entered accordingly.

        August 13, 2021.

                                                    ________________________________
                                                    MATTHEW J. KACSMARYK
                                                    UNITED STATES DISTRICT JUDGE
